Citation Nr: 0011017	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-05 219A	)	DATE
	)
	)


THE ISSUE

Whether a March 11, 1998 Board decision denying entitlement 
to service connection for lung cancer of the right upper lobe 
due to radiation exposure contains clear and unmistakable 
error.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1954.

In a letter received by the Board of Veterans' Appeals 
(Board) in April 1999, the veteran submitted a claim alleging 
clear and unmistakable error (CUE) in a March 11, 1998 Board 
decision denying entitlement to service connection for lung 
cancer of the right upper lobe due to radiation exposure.  
This claim was received subsequent to the Board's May 1998 
denial of the veteran's claim for reconsideration of the 
March 1998 Board decision and the issuance of a March 1999 
letter informing the veteran of his right to file a CUE 
motion.

The Board observes that, in his April 1999 letter and in a 
letter received in April 2000, the veteran indicated that he 
believed that service connection was warranted for thyroid 
dysfunction on the basis of radiation exposure.  In this 
regard, the Board notes that the veteran's claim for service 
connection for hypothyroidism due to radiation exposure was 
denied by the Board in an April 1997 decision.  As such, the 
veteran has the options of: (a) seeking to reopen this claim 
on the basis of new and material evidence at the RO level, or 
(b) submitting a separate claim to the Board for revision of 
the April 1997 Board decision on the basis of CUE.


FINDINGS OF FACT

1.  In a decision issued on March 11, 1998, the Board denied 
entitlement to service connection for lung cancer of the 
right upper lobe due to radiation exposure.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board on March 11, 1998, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The March 11, 1998 decision, in which the Board denied 
entitlement to service connection for lung cancer of the 
right upper lobe due to radiation exposure, does not contain 
CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
in which review is requested under the new statute may be 
filed at any time after the underlying decision is rendered.  
Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new 
authority applies to any claim pending on or filed after 
November 21, 1997, the date of enactment of the statute.  See 
38 C.F.R. § 20.1400 (1999). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c) 
(1999).  Examples of situations that are not CUE are: (1) a 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill the 
VA's duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(1999).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet.App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet.App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet.App. 251, 253 (1991).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet.App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet.App. 40, 
43 (1993). 

In this case, the veteran has argued, in essence, that CUE 
should be found in the March 1998 Board decision because the 
degree of radiation to which he was exposed during service 
was most likely to have been a causal factor in his 
development of lung cancer.  He also argues that the Defense 
Nuclear Agency's dose estimates are unreliable and should not 
be viewed as facts.

Under the laws and regulations of the VA in effect at the 
time of the March 1998 Board decision, service connection was 
warranted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1997).  For the 
showing of chronic disease in service, there was required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service was not 
established, a showing of continuity of symptoms after 
discharge was required to support the claim.  38 C.F.R. § 
3.303(b) (1997).  Service connection could also be granted 
for any disease diagnosed after discharge when all of the 
evidence established that the disease was incurred in 
service.  38 C.F.R.
§ 3.303(d) (1997).  

Additionally, 38 C.F.R. § 3.307(d)(2) (1997) listed several 
diseases for which service connection was presumptively 
warranted ing radiation as a result of 
participation in atmospheric testing of nuclear weapons if 
that veteran had been diagnosed with a "radiogenic 
disease," as listed in 38 C.F.R. § 3.311(b)(2) (1997), and 
such disease first became manifest within the period 
specified under 38 C.F.R. § 3.311(b)(5) (1997).  See 38 
C.F.R. § 3.311(b)(2) (1997).

In reviewing the facts of this case, the Board notes that, in 
the March 1998 decision, the Board acknowledged the veteran's 
participation in Operation UPSHOT-KNOTHOLE and his exposure 
to ionizing radiation.  The Board also noted that the 
veteran's case had been reviewed by a designee of the VA 
Undersecretary for Health, but, in a July 1997 opinion, an 
opinion to the effect that there was a "99 percent 
credibility that there was no reasonable possibility that it 
is at least as likely as not that the veteran's lung cancer 
is related to exposure to ionizing radiation" was rendered 
by the designee.  After noting that the veteran's lung cancer 
was among the "radiogenic" diseases listed in 38 C.F.R. 
§ 3.311(b)(2) (1997), but not among the diseases listed in 38 
C.F.R. § 3.307(d)(2) (1997), the Board determined that the 
preponderance of the evidence was against the veteran's claim 
and denied the claim on its merits.

The Board observes that the March 1998 Board decision 
contains error to the extent that it does not specifically 
include a discussion of the provisions of 38 C.F.R. 
§ 3.309(a) (1997), which allowed for the grant of service 
connection in cases where malignant tumors, such as lung 
cancer, are manifested to a compensable degree within one 
year following separation from service.  See 38 C.F.R. 
§ 3.307(a) (1997).  However, as VA reports from 1993, which 
note that a chest lesion was first shown by x-rays in June 
1993, represent the earliest evidence of lung cancer, the 
Board finds that the omission of 38 C.F.R. § 3.309(a) (1997) 
is not the "kind of error . . . that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  38 C.F.R. 
§ 20.1403(a) (1999).  

The Board further observes that there is no indication that 
the correct facts, as they were known at the time, were not 
before the Board at the time of the issuance of the March 
1998 decision.  There is also no indication that, aside from 
the omission of a discussion of 38 C.F.R. § 3.309(a) (1997), 
the correct laws and regulations were incorrectly applied.  
Rather, the Board applied the laws and regulations described 
above, specifically 38 U.S.C.A. §§ 1110, 1112, and 1131 (West 
1991) and 38 C.F.R. §§ 3.303, 3.309(d), and 3.311 (1997), and 
found that, although the veteran had been exposed to ionizing 
radiation during service, the preponderance of the evidence 
was against his claim for service connection for cancer of 
the right upper lobe.  As such, the Board is satisfied that, 
in the March 1998 decision, the Board correctly applied the 
statutory and regulatory provisions in effect at that time.

The Board acknowledges the veteran's argument that the Board 
incorrectly decided his claim in the March 1998 decision 
because of the alleged likelihood of radiation exposure being 
a causal factor in the development of lung cancer, but, as 
noted above, the mere misinterpretation of facts, as alleged 
by the veteran, does not constitute CUE.  Thompson v. 
Derwinski, 1 Vet.App. at 253.  The Board also acknowledges 
the veteran's argument that he was exposed to a higher dose 
of radiation than estimated by the Nuclear Defense Agency.  
However, as previously indicated, a disagreement as to how 
this information was weighed and evaluated does not 
constitute CUE.  38 C.F.R. § 20.1403(d).  In the absence of 
the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon 
which to find CUE in the Board's March 11, 1998 decision.  
The veteran's motion must, therefore, be denied.


ORDER

In the absence of clear and unmistakable error in the March 
11, 1998 Board decision denying entitlement to service 
connection for lung cancer of the right upper lobe due to 
radiation exposure, the appeal is denied.



		
	L. J. NOTTLE
Acting Member, Board of Veterans' Appeals


 


